Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soft textile” in Claim 1 and 18 is considered a term of relative degree and the as-filed specification gives no guidance as to assess what is considered a soft textile as opposed to a non-soft textile.  As such, a person of ordinary skill in the art is not reasonably suggested what textiles are soft, and therefore infringe, versus those that are non-soft, and therefore do not infringe, within the scope of the term “soft textile”.  This renders the claims indefinite.  Claims 2-17 and 19-22 are rejected based on their dependency to Claim 1 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lotti (U.S. 20140128488), Hammel (U.S. 6,121,337) and Swartz (U.S. 20070187443).
Regarding Claim 1, Lotti teaches rigid polyurethane foams comprising aerogel particles in ¶[0078].
The exemplified aerogel particles are not taught as specifically silica aerogel particles.
In ¶[0022] Lotti teaches hydrophobic aerogels are especially preferred.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lotti, in particular that of the rigid polyurethane foams, with silica aerogel particles because Lotti teaches these are preferred in ¶[0078].
	This reads over the silica aerogel particles of Claim 1.
	Lotti is silent on the closed or open cell nature of the rigid polyurethane foams.
	Lotti is drawn to thermal insulation materials using the foam / aerogel composites. ¶[0034].
	Hammel, working in the field of polymeric foam insulating materials similar to Lotti and Applicant, teaches in Column 2 lines 5-20 and Column 7 lines 35-50 that thermally insulating foams are desirably closed celled for decreased thermal conductivity.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lotti, in particular that of the rigid polyurethane foams, by using closed celled foams for the advantage of using a cell structure with decreased thermal conductivity as taught by Hammel when making the thermally insulated material of Lotti.
	A skilled artisan would have a reasonable expectation of success in the above closed cell production because Hammel and Lotti both disclose the use of blowing agents (fluorocarbons) in the production of the foams.
	This reads over the closed cell polymeric foam of Claim 1.
	Lotti teaches the volume percent of silica aerogel particles used when practicing the invention is 1 to 50 volume percent and most preferably 2 to 35 volume percent in ¶[0071].  This substantially overlaps the recited range of 2 to 60 volume percent of Claim 1 with the 2 to 35 volume percent preferred range meeting the claimed range.
Lotti teaches the composite polyurethane foams of the invention have densities of 20 to 35 kg/m3 with thermal conductivities of 25 to 30 mW/mK in ¶[0073].  This meets the density limitation of Claim 1 and also meets the thermal conductivity recited by Claim 1.  Note that the thermal conductivity recited by all claims (even those not subject to the instant rejection) and the as-filed specification are in kW/mK.  1 kW/mK is 1,000,000 mW/mK.

With respect to the soft good comprising a soft textile laminated with the composite foam, Lotti is silent on this limitation of Claim 1 and 17.
Lotti suggest the insulation material is useful for coolers and thermos-bottles and also suggest lamination with facing layers to produce building construction units like insulated walls or ceilings.  Such constructions would have the faces laminated with some material with the insulation in the middle. 
Swartz teaches portable bottle totes that are taught to be concerned with maintaining the temperature of the beverage inside. (¶[0007]).  Swartz teaches in ¶[0027] stretch nylon or any other suitable textile is laminated on the front and back of the tote to provide additional abrasion resistance.  
	With respect to Lotti, the thermos bottle best emulates the tote as the thermos bottle also maintains the temperature of the beverage within it.  The abrasion resisting textile lamination logically only applies to the outside of the bottle.  One of ordinary skill in the art can also reasonably see this abrasion resistance teaching applying to the other laminated structurers of Lotti ¶[0034] as they also may be, logically, subject to abrasion as the materials moved around.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lotti by laminating a textile to at least one surface of the insulation taught by Lotti for the advantage of providing abrasion resistance to the underlying insulation material as suggested by Swartz as discussed above.
A skilled artisan would have a reasonable expectation of success in the above lamination because Lotti teaches laminating the surfaces of the insulation with other materials in ¶[0037].
There is no evidence to suggest that the stretch nylon of Swartz motivated above on the composite foam of Lotti is not a soft textile within what is reasonably suggested by Applicant to be a soft textile.  This reads over the soft good limitation of Claim 1 and the thermos bottle reads over the soft good articles of Claim 17 as it is considered other camping or sporting equipment.

Regarding Claims 2-4, the 20-35 kg/m3 density above meets the limitations of Claims 2-3 and overlaps that of Claim 4.  Lotti teaches a preferred range of density of 20 to 80 kg/m3 which completely encompasses that of Claim 4.
Regarding Claim 5, the thermal conductivity above meets the range of Claim 5.
Regarding Claim 6, the above silica aerogel particles are taught to be hydrophobic which meets the limitations of Claim 6.
Regarding Claim 7, Lotti is silent on the water absorption of the foams.  However, as the foams as motivated above are closed cell and also contain hydrophobic silica aerogel which also meets the volume, thermal and density limitation of the parent claims, one of ordinary skill in the art is reasonable suggested the above motivated polyurethane foams must have a water absorption as recited by Claim 7.  Applicant’s specification is silent on any kind of demonstration to suggest otherwise.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Regarding Claim 8, Lotti teaches that extruded foams can be extruded in thickness of 13 mm or less which overlaps the claimed range of 1.5 to 6 mm.  The limitation “average” is given little patentable weight as the teaching of Lotti uses the term “nominal” which suggests roughly or “average” thickness and the 13 mm or less substantially overlaps the claimed range.
Regarding Claim 10, as above Lotti teaches 1-50 volume percent of silica particles and preferably 2 to 35 volume percent which overlaps or substantially meets the claimed range of Claim 10.
Regarding Claims 11-14, Lotti teaches the aerogel particles have particle diameters from 0.1 micron to preferably up to 5 mm (5000 microns).  Therefore, there is a distribution of particle diameters taught to one of ordinary skill in the art which suggest either a single particle diameter or an aerogel with a range of particle diameters, or distribution.  This overlaps the range recited by Claims 11-14.   Applicant’s specification is silent on any demonstration of any kind of unexpected effects from variation of the particle diameters (or having aerogels with a significant distribution of multiple particle diameters) versus what is suggested by Lotti or what is recited in the claims.
Regarding Claims 15 and 16, Lotti teaches additional components in the foam include flame retardants and biocides. ¶[0058]  Biocides reads over anti-microbial agents.  Therefore, Lotti reads over Claims 15 and 16.

Claims 9, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lotti (U.S. 20140128488), Hammel (U.S. 6,121,337) and Swartz (U.S. 20070187443) as applied to Claims 1-4, 7, 8, 11-14 and in further view of Castro (U.S. 20100313507).
Lotti and Hammel are applied as above for Claim 9 and Claims 18-21.  The difference between Claim 1 and the instant Claims 9 and 18-22 is the perforation limitation with and without a perforation diameter.
Neither Lotti nor Hammel teach perforations in the polymer foams.  Lotti suggest structural insulation (wall, ceilings, etc) applications for the foam-aerogel composites in ¶[0034].
Castro teaches insulation foams must have water permeability to prevent water condensation within the structure (¶[0007]) and when closed cells (or no open cells) are present the water vapor permeability can be accomplished by perforating the foam with 2 mm or less perforations (¶[0037]).  This size of perforations will minimize the detrimental effects on thermal conductivity while still permitting water vapor to permeate effectively.
As above, Lotti is motivated to product closed cell foams for thermal insulation.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lotti with the closed cell foam with 2 mm or less perforations for the advantage of minimize the detrimental effects on thermal conductivity while still permitting water vapor to permeate effectively as taught by Castro when using the insulating foams in applications which require some amount of water permeability.
With density, thermal conductivity and volume of silica aerogel particles recited by Claim 18 are taught by Lotti and Hammel as discussed above in the rejections of Claims 2-4 and 11-14.  Lotti, Hammel and Castro are silent on the air permeability of the perforated insulation of 20-40 cubic feet per minute of Claim 18.  However, perforations are introduced to all air flow through the insulation which is reasonably suggested to be related to water vapor permeability or flow (or resistance to such flow thereof) as the air is reasonably suggested to be laden with water vapor in these insulating application.  Castro teaches the resistance to water vapor permeability is 50 mu to 10 mu in ¶[0034] and relates this resistance to the amount of open and closed cells and modifying the water permeability via using perforations in ¶[0035-0037] (“water vapor can still permeate effectively through the perforations”).  In ¶[0034] Castro suggests 50 mu to 10 mu range is such that the resistance to water vapor should be such that the condensation does not build up proximate to the building structure which the foam resides and on the other hand not be such that thermal insulating value and compressive strength decreases.  Therefore, one of ordinary skill in the art would be motivated to perforate the foam of Lotti and Hammel as motivated by Castro above such that the above mu range of resistance to water vapor permeability is in the range of 50 mu to 10 mu for the advantage of balancing the water vapor permeability to not allow water condensation to build up on the building structure while also not having producing a foam insulation material with low thermal conductivity and compressive strength as taught by Castor.  This would have lead one of ordinary skill in the art to air permeability which must overlap the recited range of 20-40 cubic feet per minute when tested appropriately based on the similarity of the materials used along with material properties and the above 50 mu to 10 mu range for the purpose of providing water transmission without condensation and also desired thermal conductivity and compressive strength.  There is no evidence at the present time to suggest otherwise.
With respect to the soft good comprising a soft textile laminated with the composite foam, Lotti is silent on this limitation of Claim 18 and 22.
Lotti suggest the insulation material is useful for coolers and thermos-bottles and also suggest lamination with facing layers to produce building construction units like insulated walls or ceilings.  Such constructions would have the faces laminated with some material with the insulation in the middle.
Swartz teaches portable bottle totes that are taught to be concerned with maintaining the temperature of the beverage inside. (¶[0007]).  Swartz teaches in ¶[0027] stretch nylon or any other suitable textile is laminated on the front and back of the tote to provide additional abrasion resistance.  
	With respect to Lotti, the thermos bottle best emulates the tote as the thermos bottle also maintains the temperature of the beverage within it.  The abrasion resisting textile lamination logically only applies to the outside of the bottle.  One of ordinary skill in the art can also reasonably see this abrasion resistance teaching applying to the other laminated structurers of Lotti ¶[0034] as they also may be, logically, subject to abrasion as the materials moved around.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lotti by laminating a textile to at least one surface of the insulation taught by Lotti for the advantage of providing abrasion resistance to the underlying insulation material as suggested by Swartz as discussed above.
A skilled artisan would have a reasonable expectation of success in the above lamination because Lotti teaches laminating the surfaces of the insulation with other materials in ¶[0037].
There is no evidence to suggest that the stretch nylon of Swartz motivated above on the composite foam of Lotti is not a soft textile within what is reasonably suggested by Applicant to be a soft textile.  This reads over the soft good limitation of Claim 18 and the thermos bottle reads over the soft good articles of Claim 22 as it is considered other camping or sporting equipment.

This reads over the perforations of Claims 9 and 18 and overlaps the range of perforation size of Claim 9 and Claim 21.

Claims 19-20 are read over for the same reasons as in Claims 7 and 8 above

For all above rejections in this action, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,793,777 and . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent 10,793,777 are more specific than the instantly recited claims 1-22 all other dependent claims limitations are the same in an apparent manner.  The scope of instant Claims 1 and 18 recite a broader scope of Claims 1 and 19 of 10,793,777 and the comprising language of both instant claims permits the inclusion of the extra limitations of the 10,793,777 patent to read over the instant claims.
With respect to the soft goods limitation, 10,793,777 recites in Claim 18 a composite foam with a textile laminated on at least one of face surface or back surface but does not teach the textile is “soft”.
Lotti, working in the field of laminated silica aerogel foam composites, suggests the composite silica foam composite insulation material is useful for coolers and thermos-bottles and also suggest lamination with facing layers to produce building construction units like insulated walls or ceilings.  Such constructions would have the faces laminated with some material with the insulation in the middle. ¶[0034]  These are types of composites with laminated surfaces recited by Claim 18 of 10,793,777.
Swartz teaches portable bottle totes that are taught to be concerned with maintaining the temperature of the beverage inside. (¶[0007]).  Swartz teaches in ¶[0027] stretch nylon or any other suitable textile is laminated on the front and back of the tote to provide additional abrasion resistance.  
	With respect to Lotti, the thermos bottle best emulates the tote as the thermos bottle also maintains the temperature of the beverage within it.  The abrasion resisting textile lamination logically only applies to the outside of the bottle.  One of ordinary skill in the art can also reasonably see this abrasion resistance teaching applying to the other laminated structurers of Lotti ¶[0034] as they also may be, logically, subject to abrasion as the materials moved around.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 10,793,777 by laminating a textile to at least one surface of the insulation taught by Lotti and Claim 18 of 10,793,777 for the advantage of providing abrasion resistance to the underlying insulation material as suggested by Swartz as discussed above.
A skilled artisan would have a reasonable expectation of success in the above lamination because Lotti teaches laminating the surfaces of the insulation with other materials in ¶[0037].
There is no evidence to suggest that the stretch nylon of Swartz motivated above on the composite foam of Lotti is not a soft textile within what is reasonably suggested by Applicant to be a soft textile.  This reads over the soft good limitation of Claim 18 and the thermos bottle reads over the soft good articles of Claim 22 as it is considered other camping or sporting equipment.

Response to Arguments
Applicant’s claim amendments and remarks filed April 14, 2022 have been fully considered but are not sufficient to move the case to allowance.  The response does not address the non-statutory double patenting rejection against the claims. This rejection has been updated to reflect the newly added soft good limitation to the claims.  This modification was necessitated by Applicant’s amendment.
The new §112 rejection against the claims was necessitated by Applicant’s amendment.
The previous rejections of Lotti have been updated to incorporation the rejections with Swartz and updated to reflect the newly added soft goods limitation.  This was necessitated by Applicant’s amendment.
Applicant’s remarks to Lotti filed April 14, 2022 have been fully considered but are not persuasive.  Applicant argues the foams of Lotti are required to be rigid foams while the claims required soft goods comprising a soft textile and a composite foam.  This argument is not persuasive as there is nothing in the claims requiring the composite foam to be soft itself.  The soft good limitation is with respect to a soft textile laminated on a composite foam.  The rejection of record reflect the textile of Swartz is considered a soft textile and, therefore, there is a soft textile laminated on a composite foam which is a soft good under the current claim limitations.  Also, contrary to Applicant’s remarks, the current rejection of Lotti may be based on the exemplified rigid polyurethane foam, there is nothing to prevent a flexible or semi-flexible foam from being made via Lotti because Lotti teaches such types of foams in ¶[0019] for the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1759